DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.    Applicant's amendment filed on 3/17/21 has been entered and made of record.
Claims 1- 25, are pending in the application.
Terminal Disclaimer
3.    The terminal disclaimer filed on 3/17/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent Number 10,614,346, 10,496,902 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
4. 	Applicant’s arguments filed on 3/17/21 have been fully considered. In response to applicant persuasive arguments (see page 8-9 filed on 3/17/21) rejection of nonstatutory double patenting of claims 1- 4, 8-10,13-19, and 21-25, are withdrawn from rejection. Therefore, the rejection has been withdrawn and claims 1 -25 are allowed.
Response to Arguments
5.    In response to applicant’s amendment and persuasive arguments, the rejection of the non statutory double patenting rejection of claims  1- 4, 8-10,13-19, and 21-25, has been withdrawn. Furthermore, in response to applicant’s submission of a terminal 
Allowable Subject Matter
6.    The following is an examiner’s statement of reasons for allowance:
Claims 1-25, are allowed.
The terminal disclaimer filed on 3/17/21 disclaiming the terminal portion of any patent granted in this application, which would extend beyond the expiration date of U.S, Patent Number 10,614,346 and 10,496,902 has been reviewed and is accepted on 3/17/21. The terminal disclaimer has been recorded.
Claims 2 - 12, these claims are also allowed, as they are dependent from claim
1.
Claims 14 - 20, these claims are also allowed, as they are dependent from claim
13,
Claims 22- 24, these claims are also allowed, as they are dependent from claim 21.
7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Contact information
8.	 Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA C, CHAVVAN whose telephone number is (571)272-7446. The examiner can normally be reached on 7,30- 5.00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status Information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htfp://palr-dlrect.uspfQ.qov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669